--------------------------------------------------------------------------------

Exhibit 10.1


AGREEMENT


This Agreement ("Agreement") among The Vail Corporation (d/b/a Vail Associates,
Inc.) ("Vail"), William A. Jensen ("Jensen") and Intrawest ULC ("Intrawest")
shall be effective this 7th day of January, 2008 (the "Effective Date").
 
Recitals


1.           Jensen currently is employed as the President of Vail's Mountain
Division and Chief Operating Officer of Vail Mountain.  The terms and conditions
of his employment are set forth in an Employment Agreement dated as of May 1,
1997, and amended on July 22, 1999, August 1, 1999 and July 19, 2007 (as
amended, the "Employment Agreement").
 
2.           Section 4 of the Employment Agreement sets forth certain
restrictive covenants (the "Restrictive Covenants"), which impose certain
limitations on Jensen's employment in businesses that compete with the
businesses of Vail Resorts, Inc. and its subsidiaries (collectively, "Vail
Entities," and individually, each a "Vail Entity") and solicitation of employees
of any Vail Entity.
 
3.           Intrawest desires to employ Jensen in a senior executive capacity.
 
4.           Vail believes that the Restrictive Covenants would, if enforced as
written, limit Jensen's immediate availability for the position in which
Intrawest wishes to employ him, and Jensen's employment by Intrawest might
violate other rights that Vail has under applicable law.
 
5.           In consideration of certain commitments by Intrawest and Jensen set
forth below, Vail is willing to waive its right to assert that Jensen's
employment by Intrawest violates the Employment Agreement or any other contract
or applicable statute or common law principal that relates to, or is believed by
any Vail Entity to prohibit, Jensen's competition with any Vail Entity and/or
the solicitation or hiring of the employees of any Vail Entity following the
Resignation Date.
 
6.           Although Jensen and Intrawest disagree with Vail's position, in
consideration of Vail's willingness to waive such legal rights, Jensen and
Intrawest are willing to limit, on the terms and conditions set forth below,
their right to recruit or hire management and executive employees of the Vail
Entities, and to confirm Jensen's obligation not to use or disclose certain
confidential information and records belonging to Vail.
 
Agreement
 
In consideration of the mutual rights and obligations set forth below, the
parties agree as follows:
 
1.           Jensen Resignation and Transition.
 
(a)           As of the close of business on January 31, 2008 (the "Resignation
Date"), Jensen shall be deemed to have resigned his employment and all other
positions that he holds with the Vail Entities and all other entities as a
representative of, or on behalf of, any of the Vail Entities.  Jensen agrees
that until the Resignation Date he shall continue to perform his duties
faithfully and in full accordance with the terms and conditions of the
Employment Agreement and all applicable policies and procedures.
 
(b)           Notwithstanding the preceding subsection 1(a), however, Vail and
Jensen acknowledge and agree that given the transitional nature of Jensen's
employment, Vail may, between the Effective Date and Resignation Date, deem it
appropriate to exclude Jensen from certain communications, activities, meetings
and decisions.  Vail and Jensen understand and agree that Jensen's resignation
shall be deemed to be a Termination By Jensen Without Good Reason pursuant to
Section 3(e) of the Employment Agreement, Vail having waived the notice
requirement set forth therein.  Accordingly, neither Jensen's exclusion from any
aspect of Vail's business operations between the Effective Date and Resignation
Date nor any other occurrence or conduct shall give rise to any right on the
part of Jensen to terminate his employment with Vail for "good reason" pursuant
to Section 3(d) of the Employment Agreement.  Under no circumstances shall
Jensen be deemed to be eligible for severance compensation payable by any Vail
Entity, or to any other benefit relating to or arising from Jensen's separation
from Vail, other than the compensation and benefits to which Jensen is entitled
under Section 3(e) of the Employment Agreement, which includes compensation for
accrued vacation time; fully vested stock options; and payment of deferred
compensation (but not any portion of deferred compensation for 2008).
 
(c)           Jensen agrees that Vail shall in its discretion determine when and
how to announce, by means of a securities disclosure, press release or
otherwise, the fact and circumstances of his resignation, provided that Vail
shall notify Jensen of the contents of any such announcement within a reasonable
period of time before its issuance, and consider in good faith all comments by
Jensen regarding any such issuance and, provided further, that no such issuance
shall refer to or otherwise mention any Intrawest Entity or any affiliate
thereof without the prior written consent of Intrawest, such consent not to be
unreasonably withheld.
 
2.           Restrictions on Competition.
 
(a)           Jensen and Intrawest agree that Jensen shall not, between the
Effective Date and May 31, 2008 (the "Transitional Period") provide services to
or in any way discuss business matters with Intrawest, Intrawest Cayman L.P. or
any of their respective subsidiary or otherwise affiliated companies
(collectively, "Intrawest Entities," and individually, each an "Intrawest
Entity"), whether as a consultant, employee, director, or otherwise, and whether
on a compensated or non-compensated basis.  Following the Transitional Period,
and subject to the continuing obligations of Jensen and Intrawest under this
Agreement, Jensen may be involved in any capacity in the business of any
Intrawest Entity, and such involvement by Jensen in the business of any such
Intrawest Entity shall not be deemed a violation of Vail's legal rights under
any other contract or applicable statute or common law principal that relates
to, or is believed by any Vail Entity to prohibit, Jensen's competition with any
Vail Entity and/or, subject to Section 3 hereof, the solicitation or hiring of
the employees of any Vail Entity following the Resignation Date.
 
(b)           Jensen understands and agrees that Vail is willing to
conditionally waive certain of its rights under the Restrictive Covenants and
applicable law only with respect to Jensen's prospective employment by
Intrawest, and has agreed to do so only in consideration of the covenants and
conditions set forth in this Agreement.  Accordingly, during the 12 month period
commencing on the Resignation Date Jensen shall continue to be bound by the
Restrictive Covenants with respect to all prospective employers other than an
Intrawest Entity, or any affiliate of any Intrawest Entity, and with respect to
all business activities except those relating to the Intrawest Entities and
their respective affiliates and undertaken in conformity with the terms and
conditions of this Agreement.
 
3.           Noninterference with Management and Employees of Vail Entities.
 
(a)           For purposes of this Section 3(a) “Covered Vail Executive” shall
mean any person who was employed by any Vail Entity at grade 26 or above (as
described in Exhibit A attached hereto) at any time during the 6 month period
before such person first had any form of contact with any Intrawest Entity
concerning employment by or consulting with any Intrawest Entity.  Jensen and
Intrawest agree that during the 24 month period commencing on the Resignation
Date (the "Restricted Period"), neither Jensen nor any Intrawest Entity shall,
without Vail's prior consent, directly or indirectly induce or attempt to induce
any Covered Vail Executive to terminate his or her employment relationship with
such Vail Entity; or hire or attempt to hire any Covered Vail Executive, whether
as an employee, consultant or otherwise.
 
(b)           Notwithstanding Section 3(a), above, any Intrawest Entity may
publish to the public, in any medium (e.g., on the internet, in trade
publications, general circulation newspapers), its hiring needs and such
publication by itself will not be deemed a violation of Section 3(a).  The
parties further agree that,  if a Covered Vail Executive terminates his or her
relationship with a Vail Entity of his/her own volition (i.e. without direct or
indirect inducement or other involvement of any kind by Jensen or any Intrawest
Entity in violation of the terms of this Agreement) or is discharged by a Vail
Entity, and such person contacts Jensen or an Intrawest Entity during the 6
month period following the effective date of the termination of his/her
relationship with the Vail Entity (the ”Departure Period"), then Jensen and
Intrawest agree that such person will be informed that Intrawest is prohibited
from discussing employment opportunities with him or her during the Departure
Period.  However, any Intrawest Entity may, after the Departure Period, discuss
employment with or hire such a person without violating this Section
3(a).  Intrawest will endeavor in good faith to disseminate the restrictions in
this paragraph 3(a) to its executives and those persons involved in hiring with
any Intrawest Entity, but the parties acknowledge that the Intrawest Entity is a
large organization and two years is a long time and, thus, if someone at some
Intrawest Entity merely responds to an inquiry regarding employment by a Covered
Vail Executive without informing them in the initial conversation about the
restrictions contained in this Section 3(a), then Intrawest will not be deemed
to have violated this Section 3(a) so long as the Covered Vail Executive is
ultimately informed of the restrictions in this Section 3(a) and is not hired by
any Intrawest Entity.
 
(c)           Intrawest and Jensen acknowledge that the restrictions set forth
in this Section 3 are fair and reasonable, given the nature of the respective
businesses of the Vail Entities and the Intrawest Entities.
 
4.           Protection of Confidential Information and Confidential Records.
 
(a)           For purposes of this Agreement:
 
(i)           "Confidential Information" means all nonpublic
information  (whether in paper or electronic form, or contained in Jensen's
memory, or otherwise stored or recorded) relating to or arising from the
business of any Vail Entity, including, without limitation, trade secrets used,
developed or acquired by any Vail Entity in connection with its
business.  Without limiting the generality of the foregoing, "Confidential
Information" shall specifically include all nonpublic information concerning the
manner and details of the operation of the Vail Entities, organization and
management; financial information and/or documents and nonpublic policies,
procedures and other printed, written or electronic material generated or used
in connection with the business of the Vail Entities; the business plans and
strategies of the Vail Entities; nonpublic forms, contracts and other documents
used in the business of the Vail Entities; all information concerning the
employees, agents and contractors of the Vail Entities, including without
limitation such persons' compensation, benefits, skills, abilities, experience,
knowledge and shortcomings, if any; and all other information concerning the
concepts, prospects, customers, employees, agents, contractors, earnings,
products, services, equipment, systems, and/or prospective and executed
contracts and other business arrangements of the Vail Entities.  "Confidential
Information" shall not include information that is in the public domain through
no wrongful act on the part of Jensen.
 
(ii)           "Confidential Records" means all documents and other records,
whether in paper, electronic or other form, that contain or reflect any
Confidential Information.
 
(b)           Except in connection with and in furtherance of Jensen's work on
Vail's behalf before the Resignation Date or with Vail's prior written consent,
Jensen shall not and Jensen hereby affirms that at no time prior to the date
hereof did he, at any time, directly or indirectly:  (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity.
 
(c)           All Confidential Records prepared by or provided to Jensen are and
shall remain Vail's property.  Except in connection with and in furtherance of
Jensen's work on Vail's behalf before the Resignation Date or with Vail's prior
written consent, Jensen shall not, at any time, directly or indirectly: (i) copy
or use any Confidential Record for any purpose; or (ii) show, give, sell,
disclose or otherwise communicate any Confidential Record or the contents of any
Confidential Record to any person or entity.  No later than the Resignation
Date, or upon Vail's earlier request, Jensen shall immediately deliver to Vail
or its designee (and shall not keep in Jensen's possession or deliver to any
other person or entity) all Confidential Records and all other Vail property in
Jensen's possession or control.  This Agreement shall not prohibit Jensen from
complying with any subpoena or court order, provided that Jensen shall at the
earliest practicable date provide a copy of the subpoena or court order to
Vail's General Counsel, it being the parties' intention to give Vail a fair
opportunity to take appropriate steps to prevent the unnecessary and/or improper
use or disclosure of Confidential Information and Confidential Records, as
determined by Vail in its discretion.
 
5.           Remedies.  Jensen and Intrawest acknowledge that if they or either
of them breaches any obligation under Sections 2, 3 and/or 4 of this Agreement,
Vail will suffer immediate and irreparable harm and damage for which money alone
cannot fully compensate Vail.  Jensen and Intrawest therefore agree that upon
such breach or threatened breach of any such obligation, Vail shall be entitled
to a temporary restraining order, preliminary injunction, permanent injunction
or other injunctive relief, without posting any bond or other security,
compelling compliance with any or all such provisions.  This Section 5 shall not
be construed as an election of any remedy, or as a waiver of any right available
to Vail under this Agreement or the law, including the right to seek damages
from Jensen and/or Intrawest for a breach of any provision of this Agreement,
nor shall this Section 5 be construed to limit the rights or remedies available
under applicable law for any violation of any Section 2, 3 and/or 4 of this
Agreement.
 
6.           Legal Releases.
 
(a)           Jensen, on behalf of himself and his heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of him (collectively, "Releasers"), hereby fully and forever
releases and discharges each Vail Entity and each of their past and present
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee's act or omission relating
to or arising from Jensen's employment by Vail and/or the termination of that
employment (collectively, "Releasees"), of and from any and all actions, causes
of action, claims, demands, costs and expenses, including attorneys' fees, of
every kind and nature whatsoever, in law or in equity, whether now known or
unknown, that Releasers, or any person acting under any of them, may now have,
or claim at any future time to have, based in whole or in part upon any act or
omission occurring on or before the Effective Date, without regard to present
actual knowledge of such acts or omissions, including specifically, but not by
way of limitation, matters that may arise at common law, such as breach of
contract, express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section 6(a) shall not extend to:  (i) any rights
arising under this Agreement; or; (ii) any vested rights under any pension,
retirement, profit sharing or similar plan; or (iii) Jensen's rights, if any, to
indemnification, and/or defense under any Vail Entity's certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance
contract, in connection with Jensen's acts an omissions within the course and
scope of Jensen's employment with Vail.  Jensen hereby warrants that he has not
assigned or transferred to any person any portion of any claim which is
released, waived and discharged above.  Jensen understands and agrees that by
signing this Agreement he is giving up, among other things, any right to bring
any legal claim against any Vail Entity concerning, directly or indirectly,
Jensen's employment with Vail, including Jensen's separation from employment
except as specifically provided otherwise in this Agreement.  Jensen agrees that
this legal release is intended to be interpreted in the broadest possible manner
in favor of Releasees, to include all actual or potential legal claims that
Jensen may have against any Releasee, except as specifically provided otherwise
in this Agreement. Jensen, on behalf of all Releasers, hereby covenants and
agrees that no Releasor shall bring any claim or suit of any nature whatsoever
that is released by this Section 6(a).
 
(b)           Vail, on behalf of itself and its affiliates and their respective
successors and assigns (collectively, "Vail Releasers"), hereby fully and
forever releases and discharges each Intrawest Entity, each affiliate of each
Intrawest Entity and each of their respective past and present officers,
directors, employees, shareholders, independent contractors, attorneys and
insurers (collectively, "Intrawest Releasees") due to any Intrawest Releasee's
act or omission relating to or arising from Jensen's employment by Vail, the
Employment Agreement and/or the termination of that employment hereby, of and
from any and all actions, causes of action, claims, demands, costs and expenses,
including attorneys' fees, of every kind and nature whatsoever, in law or in
equity, whether now known or unknown, that Vail Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission occurring on or before the Effective
Date, without regard to present actual knowledge of such acts or omissions,
including specifically, but not by way of limitation, matters that may arise at
common law, such as tortuous interference with contractual rights; provided,
however, that notwithstanding the foregoing or anything else contained in this
Agreement, the release set forth in this Section 6(b) shall not extend to any
rights arising under this Agreement.  Vail agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of Intrawest
Releasees, to include all actual or potential legal claims that the Vail
Releasors may have against any Intrawest Releasee, except as specifically
provided otherwise in this Agreement.  Vail, on behalf of itself and each Vail
Releasor, hereby covenants and agrees that it and them shall not bring any claim
or suit of any nature whatsoever, including specifically, but not by way of
limitation, matters that may arise at common law, such as tortuous interference
with contractual rights, against any Intrawest Releasee arising from or relating
to Jensen's employment by Vail, the Employment Agreement and/or the termination
of that employment hereby.   Vail, on behalf of itself and each Vail Releasor,
hereby covenants and agrees that no Vail Releasor shall bring any claim or suit
of any nature whatsoever that is released by this Section 6(b).
 
(c)           The Vail Releasors hereby fully and forever release and discharge
Jensen and his heirs, personal representatives and assigns, and any person or
entity that could or might act on behalf of him (collectively the "Jensen
Releasees") due to any act or omission relating to or arising from Jensen's
employment with Vail and from any and all actions, causes of action, claims,
demands, costs and expenses, including attorneys' fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Vail
Releasors or any person acting under any of them, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission
occurring on or before the Effective Date, without regard to present actual
knowledge of such acts or omissions; provided, however, that notwithstanding the
foregoing or anything else contained in this Agreement, the relief set forth in
this Section 6(c) shall not extend to (i) any rights arising under this
Agreement; (ii) a breach of fiduciary duty or other intentional misconduct by
Jensen relating to Jensen’s employment with Vail; or (iii) any claim or claims
that Vail may have against any Jensen Releasee as of the Effective Date of which
it is not aware as of the Effective Date because of intentional concealment by
Jensen.  Vail agrees that this legal release is intended to be interpreted in
the broadest possible manner in favor of the Jensen Releasees, to include all
actual or potential legal claims of the Vail Releasors may have against any
Jensen Releasee, except as specifically provided otherwise in this
Agreement.  Vail, on behalf of itself and each Vail Releasor, hereby covenants
and agrees that no Vail Releasor shall bring any claim or suit of any nature
whatsoever that is released by this Section 6(c).
 
7.           Covenant of Cooperation in Proceedings.  Jensen acknowledges that
because of Jensen's position with Vail, Jensen may possess information that may
be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Jensen was involved during Jensen's
employment with Vail, or that otherwise concern matters of which Jensen has
information or knowledge (collectively, a "Proceeding").  Jensen agrees that he
will testify truthfully in connection with any such Proceeding, that he will
cooperate with the Vail Entities in connection with every such Proceeding, and
that his duty of cooperation shall include an obligation to meet with
representatives and/or counsel for Vail Entities concerning all such Proceedings
for such purposes, and at such times and places, as Vail reasonably requests,
and to appear for deposition and/or testimony upon Vail's request and without a
subpoena.  Vail shall reimburse Jensen for reasonable out-of-pocket expenses
that he incurs in honoring his obligation of cooperation under this Section 7
and shall cooperate with Jensen to minimize the impact that compliance with this
Section 7 has on his ability to meet his other personal and professional
obligations.
 
8.           Miscellaneous.
 
(a)           The Resignation Date herein shall be deemed to be the "termination
date" as that and similar terms are used in the Employment Agreement and any and
all other agreements between any Vail Entity and Jensen.
 
(b)           This Agreement shall inure to the benefit of Vail, its successors
or assigns, and shall be freely assignable by Vail in its sole discretion, at
any time.
 
(c)           This Agreement shall be governed by the internal laws of the State
of Colorado, irrespective of the choice of law rules of any jurisdiction.
 
(d)           Unless modified herein, all provisions of the Employment Agreement
and any and all other agreements between any Vail Entity and Jensen which remain
in effect by their terms following the Resignation Date shall continue in full
force and effect.  In the event of any direct conflict between any term of this
Agreement and the Employment Agreement or any term of any other agreement
between the parties hereto, the terms of this Agreement shall control.
 
(e)           If any court of competent jurisdiction declares any provision of
this Agreement invalid or unenforceable, the remainder of this Agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable and only in view of
the parties' express desire that Vail be protected to the greatest extent
allowed by law from unfair competition or interference and/or the misuse or
disclosure of Confidential Records and/or Confidential Information.
 
(f)           This Agreement shall not be modified or amended except by a
written agreement signed by all parties hereto.
 
(g)           Any action arising from or relating in any way to this Agreement
shall be tried only in the state or federal courts situated in the Denver,
Colorado, metropolitan area.  The parties consent to jurisdiction and venue in
those courts to the greatest extent allowed by law.  The party that
substantially prevails in any action to enforce any provision of this Agreement
shall recover all costs incurred in connection with the action, including
reasonable attorneys' fees.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 



 
The Vail Corporation (d/b/a Vail Associates, Inc.)
 
By: _/s/ Robert A. Katz______________
 
Chief Executive Officer
 
Intrawest ULC
 
By: _/s/ Toby Ippolito________________
 
 
William A. Jensen
 
__/s/ William A. Jensen______________
 
 




